Mikoll, J.
Appeal from a judgment of the County Court of Broome County (Monserrate, J.), rendered February 13, 1987, convicting defendant upon his plea of guilty of the crimes of robbery in the second degree and sexual abuse in the first degree.
Defendant’s contention that he was illegally sentenced as a second felony offender because his Florida burglary conviction does not qualify as a predicate felony offense under New York law has not been preserved for our review. Defendant was required to raise the issue during the predicate felony proceeding before County Court (see, CPL 400.21 [3]; see also, People v Smith, 73 NY2d 961). Defendant has failed to make a record and preserve his claim for review (see, People v Sullivan, 153 AD2d 223, 233, lv denied 75 NY2d 925).
Judgment affirmed. Kane, J. P., Casey, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.